Citation Nr: 0614475	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), prior to May 12, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
since May 12, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a genitourinary 
disorder, claimed as residuals of a urinary tract infection 
(UTI) with kidney disorder and prostatitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, including a period of service in the Republic 
of Vietnam during the Vietnam War.  He is the recipient of 
the Combat Infantryman's Badge.
This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted, 
among other things, service connection for PTSD rated at 30 
percent disabling, a lumbar spine disability rated at 10 
percent disabling, and GERD rated at 10 percent disabling, 
all effective as of May 2001.  The veteran disagreed with the 
ratings.  The rating for a lumbar spine disability was later 
increased to 20 percent effective the entire time on appeal.  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  
As the veteran has not withdrawn the appeals, or otherwise 
limited consideration, the characterization now on the title 
page reflects the issues that are in need of appellate 
review.  
In addition, the RO subsequently increased the rating for 
PTSD to 70 percent and assigned an effective date of May 12, 
2004.  The Board notes that a claim placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  These considerations are for 
application with respect to the claim for PTSD.

This case was remanded by the Board in November 2003 for 
further development and is now ready for disposition.

The issue of entitlement to service connection for a 
genitourinary disorder, claimed as residuals of a UTI with 
kidney disorder and prostatitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 2004, the veteran's psychiatric 
symptomatology, including lack of socialization, interrupted 
sleep, and nervousness but logical thought processes, level 
of orientation, good memory, and normal insight, among other 
things, was demonstrative of no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  Since May 2004, the veteran's symptoms of PTSD, including 
specifically, depressed mood, poor sleep, anhedonia, lack of 
energy, lack of motivation, guarded behavior, monotone speech 
with normal volume and rate, constricted affect, coherent 
associations, and fair insight and judgment, among other 
things, are most consistent with an "inability" to 
establish and maintain effective relationships.

3.  Gross impairment in thought processes or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, and disorientation have 
not been shown.

4.  Under the pre-amended back regulations, the veteran's 
service-connected degenerative disc disease was manifested by 
severe limitation of motion.  Neither ankylosis of the lumbar 
spine nor pronounced disc disease were shown.

5.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain and stiffness; objective findings 
include normal gait, essentially normal range of motion, and 
minimal muscle spasm.  There have been no incapacitating 
episodes of intervertebral disc disease requiring bedrest.  

6.  The veteran's GERD is manifested by subjective complaints 
of bitter taste, occasional vomiting, and daily symptoms of 
reflux, but no diarrhea, hypoglycemic reaction, disturbance 
of the circulatory system, weight loss, or abdominal pain.  
He is on regular medication but continues to have symptoms 
daily.  

7.  There is no objective clinical evidence of persistent 
symptoms with considerable impairment of health due to 
gastrointestinal pathology.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD prior to May 12, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.126, 4.130, Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD since May 12, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.126, 4.130, DCs 9411, 9440 (2005).

3.  The criteria for an evaluation of 40 percent, but no 
more, for degenerative disc disease, lumbar spine, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 
(2005) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

4.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.20, 4.113, 4.114, DC 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 



I.  Entitlement to a Rating in Excess of 30 Percent for PTSD, 
Prior to May 12, 2004, and in Excess of 70 Percent for PTSD, 
Since May 12, 2004

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), prior to May 12, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
since May 12, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a genitourinary 
disorder, claimed as residuals of a urinary tract infection 
(UTI) with kidney disorder and prostatitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, including a period of service in the Republic 
of Vietnam during the Vietnam War.  He is the recipient of 
the Combat Infantryman's Badge.
This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which granted, 
among other things, service connection for PTSD rated at 30 
percent disabling, a lumbar spine disability rated at 10 
percent disabling, and GERD rated at 10 percent disabling, 
all effective as of May 2001.  The veteran disagreed with the 
ratings.  The rating for a lumbar spine disability was later 
increased to 20 percent effective the entire time on appeal.  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  
As the veteran has not withdrawn the appeals, or otherwise 
limited consideration, the characterization now on the title 
page reflects the issues that are in need of appellate 
review.  
In addition, the RO subsequently increased the rating for 
PTSD to 70 percent and assigned an effective date of May 12, 
2004.  The Board notes that a claim placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  These considerations are for 
application with respect to the claim for PTSD.

This case was remanded by the Board in November 2003 for 
further development and is now ready for disposition.

The issue of entitlement to service connection for a 
genitourinary disorder, claimed as residuals of a UTI with 
kidney disorder and prostatitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 2004, the veteran's psychiatric 
symptomatology, including lack of socialization, interrupted 
sleep, and nervousness but logical thought processes, level 
of orientation, good memory, and normal insight, among other 
things, was demonstrative of no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  Since May 2004, the veteran's symptoms of PTSD, including 
specifically, depressed mood, poor sleep, anhedonia, lack of 
energy, lack of motivation, guarded behavior, monotone speech 
with normal volume and rate, constricted affect, coherent 
associations, and fair insight and judgment, among other 
things, are most consistent with an "inability" to 
establish and maintain effective relationships.

3.  Gross impairment in thought processes or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, and disorientation have 
not been shown.

4.  Under the pre-amended back regulations, the veteran's 
service-connected degenerative disc disease was manifested by 
severe limitation of motion.  Neither ankylosis of the lumbar 
spine nor pronounced disc disease were shown.

5.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain and stiffness; objective findings 
include normal gait, essentially normal range of motion, and 
minimal muscle spasm.  There have been no incapacitating 
episodes of intervertebral disc disease requiring bedrest.  

6.  The veteran's GERD is manifested by subjective complaints 
of bitter taste, occasional vomiting, and daily symptoms of 
reflux, but no diarrhea, hypoglycemic reaction, disturbance 
of the circulatory system, weight loss, or abdominal pain.  
He is on regular medication but continues to have symptoms 
daily.  

7.  There is no objective clinical evidence of persistent 
symptoms with considerable impairment of health due to 
gastrointestinal pathology.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD prior to May 12, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.126, 4.130, Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD since May 12, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.126, 4.130, DCs 9411, 9440 (2005).

3.  The criteria for an evaluation of 40 percent, but no 
more, for degenerative disc disease, lumbar spine, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 
(2005) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

4.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.20, 4.113, 4.114, DC 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 



I.  Entitlement to a Rating in Excess of 30 Percent for PTSD, 
Prior to May 12, 2004, and in Excess of 70 Percent for PTSD, 
Since May 12, 2004

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

?	occupational and social impairment with deficiencies in 
most areas due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, inability to establish and maintain 
effective relationship. (70 percent rating)

*	total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  (100 percent 
rating)

After a review of the claims file, the Board concludes that 
the evidence does not support higher ratings for PTSD than 
those currently assigned.  

Rating in Excess of 30 Percent Prior to May 2004.  In a May 
2002 VA PTSD examination, the veteran indicated that he was 
employed full-time but had a couple friends and did not 
socialize much at work.  He reported being nervous at times, 
felt sad, had interrupted sleeping because of nightmares, and 
avoided people.  

Mental status examination revealed that the veteran was 
guarded but engaged the examiner in discussion.  Speech was 
fluent, he expressed himself well, showed a sad affect, cried 
a couple times, thought processes were coherent and logical, 
and associations were intact.  He was oriented, was able to 
attend and concentrate, memory was okay, and insight was 
within normal limits.  His final diagnoses included dysthymia 
and PTSD.  The global assessment of functioning (GAF) was 
reported as 60

In this case, the evidence does not support a higher rating, 
which would require symptoms consistent with flattened affect 
(his was described as sad but he was able to joke 
appropriately at certain times), circumstantial, 
circumlocutory, or stereotyped speech (his was fluent and he 
expressed himself well), panic attacks more than once a week 
(none were described although he had periods of nervousness), 
difficulty in understanding complex commands (thought 
processes were coherent and logical), impairment of short- 
and long-term memory (memory was described as "okay"), 
impaired judgment (associations were intact), impaired 
abstract thinking (was able to attend and concentrate and was 
described as having a good fund of information), disturbances 
of motivation and mood (was "somewhat guarded" at first but 
established a rapport).

Further, a GAF of 60 indicates "moderate" symptoms 
(depressed mood and mild insomnia) or moderate difficulty in 
social or occupational functioning.  While the GAF itself is 
not dispositive, the Board finds that the over-all picture of 
the veteran's psychiatric disability does not support a 
rating in excess of 30 percent prior to May 12, 2004.

Rating in Excess of 70 Percent Since May 2004.  The evidence 
shows that the veteran retired in December 2002 due to 
worsening symptoms of PTSD.  As noted above, a 100 percent 
evaluation would be in order with gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Although the record clearly demonstrates that the veteran 
experiences occupational and social impairment with 
deficiencies in several areas, including depression, anxiety, 
lack of socialization, etc., it does not rise to the level of 
a 100 percent psychiatric disability.

Specifically, in a May 2004 VA examination, the veteran 
complained of depressed mood, poor sleep, anhedonia, lack of 
energy, lack of motivation, and suicidal ideation.  Mental 
status examination revealed guarded behavior at first with 
rapport formed later, normal motor activity, monotone speech 
with normal volume and rate, affect was constricted to 
depressed, periods of crying, a slightly labile affect, 
coherent associations, fair insight and judgment, and a 
preserved general information fund.  The final diagnoses 
included PTSD and mood disorder.  The GAF was reported 50.  

Although the veteran has a serious psychological disability, 
his symptoms do not rise to the level of a 100 percent 
disability as anticipated under the rating criteria.  
Specifically, there was no gross impairment in thought 
processes or communication (was able to establish a rapport 
with the examiner, speech was monotone but normal in volume 
and rate), persistent delusions or hallucinations (none 
reported), grossly inappropriate behavior (not reported), 
persistent danger of hurting self or others (was noted to 
have suicidal ideation four times in his life, and had 
thoughts of hurting his bosses until he retired and thoughts 
were no longer there), intermittent inability to perform 
activities of daily living (was well-groomed), or memory loss 
for names of close relatives, own occupation, or own name (he 
was fully oriented to person, place, and time).  

Moreover, the evidence from a more recent VA examination 
report dated in May 2005, does not support a rating in excess 
of 70 percent.  Specifically, the examiner related that the 
veteran was awake, alert, and fully oriented (had no 
disorientation to time or place), fished with his father-in-
law and worked around his house and acreage and was well-
groomed at the time of the examination (had no intermittent 
inability to perform activities of daily living), reported 
periods of anxiety and nervousness (had no grossly 
inappropriate behavior), was cooperative with coherent and 
logical thought processes (had no gross impairment in thought 
processes or communication), showed no suicidal intent or 
psychosis (had no persistent danger of hurting self or 
others), and had been married for many years and had a good 
relationship with his family (had no memory loss for names of 
close relatives, own occupation, or own name).

In both the above VA examinations, the GAF was reported as 
50.  The Board notes that a GAF of 50 indicates "serious" 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or a serious impairment in social or 
occupational functioning (no friends, unable to keep a job).  
The Board finds that the current 70 percent rating 
contemplates a serious disorder and a higher evaluation is 
not warranted based on the GAF alone.  

Further, although the veteran is noted to be on psychiatric 
medications and under regular therapy, there appears to be no 
recent psychiatric hospitalizations.  In addition, private 
outpatient treatment records reflect that the veteran is 
consistently oriented with coherent thought processes and 
fair judgment and insight.  For those reasons, the Board 
finds that the veteran does not meet the criteria for a 100 
percent disability rating for the period since May 12, 2004.

II.  Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Disc Disease, Lumbar Spine

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order for the veteran to receive a rating higher than 20 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show any of the 
following:

?	favorable ankylosis of the lumbar spine (DC 5289);
?	"severe" limitation of motion of the lumbar spine (DC 
5292);
?	"severe" intervertebral disc syndrome with recurring 
attacks, intermittent relief (DC 5293); or
?	"severe" lumbosacral strain with listing of whole 
spine, marked limitation of forward bending, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of joint space, etc. 

First, the Board notes that the veteran underwent a VA 
examination in May 2002.  At that time, he complained of 
intermittent episodes of low back and left leg pain three to 
four times per year, lasting two days to two weeks.  He 
described radiating pain down the left leg and into the left 
foot on occasion associated with loss of range of motion, 
loss of strength in his back, and significant limitation with 
regard to bending, stooping, and lifting.

Physical examination revealed flexion to 45 degrees (with 90 
degrees as anatomically normal), extension to 10 degrees 
(with 30 degrees as anatomically normal), and right and left 
side bending 15 degrees (with 45 degrees as anatomically 
normal).  Heel and toe walk were within normal limits, gait 
was normal, reflexes, strength, and sensation were normal and 
symmetrical, rotation of the hips was normal, pulses were 
normal, and straight leg raises were negative.  

The clinical impression was probably degenerative disk 
disease, lumbar spine.  X-rays reflected moderate spurring at 
multiple levels, especially L3 and mild disc space narrowing 
at L5-S1.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board finds that the evidence supports a 40 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability.  Specifically, the veteran's level of limitation 
of motion, i.e. 45/90 degrees of flexion, 10/30 degrees of 
extension, and 15/45 degrees of side bending, satisfies the 
criteria for "severe" limitation of motion under DC 5292.  
Therefore, a 40 percent rating is warranted.

The Board also finds, based on the evidence of record, that 
the objective findings of the veteran's service-connected low 
back disability do not warrant more than a 40 percent 
evaluation under any relevant pre-amended diagnostic code.  
In order to warrant a rating in excess of 40 percent, the 
evidence must show:

?	unfavorable ankylosis of the lumbar spine (DC 5289); or
?	"pronounced" intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (DC 5293).

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
pre-amended disc or spine regulations.  

First, the Board notes that the evidence does not support a 
higher rating based on ankylosis (defined as a fixation of 
the spine).  While severe limitation was shown, the evidence 
did not show a fixed deformity of the spine.  Because the 
evidence does not show ankylosis of the lumbar spine as 
evidenced by some range of motion, there is no basis under DC 
5289 for an increased rating.  

Next, the Board notes that a higher than 40 percent 
evaluation was not available under either DC 5292 or DC 5295, 
regardless of the level of disability.  Thus, there can be no 
basis under these diagnostic codes for an increased rating.  
Separate ratings are not for assignment under these codes as 
that would constitute pyramiding, which is prohibited.  38 
C.F.R. § 4.14.

Next, the evidence does not support a higher than 40 percent 
evaluation under DC 5293.  In order to support an evaluation 
higher than 40 percent, the evidence must show pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

In this case, while the veteran has described pain radiating 
down his leg, the May 2002 VA examination reflected no 
neurological impairment.  Reflexes, strength, and sensation 
were normal and symmetrical in both lower extremities.  
Moreover, the evidence does not show muscle spasm or other 
neurological findings, such as loss of bladder or bowel 
control.  Therefore, this evidence does not support a finding 
consistent with pronounced intervertebral disc disease.

While the veteran has reported flare-ups three to four times 
per year, the Board finds that it does not rise to the level 
of a higher rating under DC 5293 in that the veteran's 
symptoms were not consistent with pronounced disease as he 
experienced exacerbations rather than persistent symptoms 
with little intermittent relief as required under the 
regulations.  In sum, the Board finds that the evidence 
supports a 40 percent disability rating for a severe 
limitation of motion, but no more.  

Having determined that the veteran is entitled to a 40 
percent rating under the pre-amended regulations, the Board 
will next consider whether the evidence supports a rating in 
excess of 40 percent under the amended regulations.

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

?	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
?	associated objective neurological abnormalities 
sufficient to warrant a higher rating under the guidance 
outlined in Note (1);
?	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
?	combining separate evaluations for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Turning now to the record, the evidence does not support a 
higher rating based on unfavorable ankylosis of the entire 
thoracolumbar spine.  

Specifically, in the most recent VA examination report dated 
in May 2005, the veteran was able to forward flex to 90 
(anatomically normal) with pain starting at 70 degrees, 
extension to 20 degrees (normal is 30 degrees), right and 
left lateral flexion to 20 degrees (30 degrees is normal) 
with pain at 10 degrees, and right and left rotation to 20 
degrees (30 degrees is normal).  The previous May 2004 
examination reflected that he was able to forward flex to 90 
out of 90 degrees, and "normal in all other directions 
(including extension, lateral bending and rotational 
movements)."    

While some limitation of motion was shown in the most recent 
examination, the evidence reflected essentially normal range 
of motion and no indication that the veteran's spine was 
frozen in a fixed position.  Therefore, the evidence does 
not support a higher rating based on ankylosis of the spine.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran contends that he has radiation of pain and numbness 
into the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling 
and dropping, no active movement possible of muscles below 
the knee, and flexion of the knee weakened or (very rarely) 
lost.  Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 
8720 refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported on-going pain down his leg, the 
evidence does not show marked muscular atrophy, a defining 
criteria of a 60 percent rating for peripheral neuropathy.  

Of note, the May 2005 VA examination reflected sensory 
decrease in the L5 dermatomal distribution, but the examiner 
noted that no other sensory abnormalities were present.  The 
motor system showed motor tone, muscle mass was normal, 
muscle strength was 5/5, Lasegue's sign was negative, and 
reflexes were 2+ and symmetrical.  While there was decreased 
sensation, the evidence does not show marked muscular 
atrophy.  Moreover, the veteran's posture and gait were 
normal.    

Similarly, in a May 2004 VA examination, physical assessment 
included normal muscle strength, bulk, and strength, deep 
tendon reflexes were brisk and symmetric, and, except for 
decreased touch sensation in the L5 dermatomal distribution, 
like above, the examiner noted that there were no other 
sensory abnormalities.  Additionally, no other symptoms, 
such as bowel or bladder dysfunction have been reported; 
thus, there is no other potential compensable rating 
applicable for associated neurological abnormalities.  
Therefore, the evidence does not warrant a higher rating for 
neurological abnormalities.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  As noted above, a 60 percent 
rating for intervertebral disc syndrome requires 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, and 
indicated that he had missed work because of the symptoms, 
there is no indication that he has been ordered bedrest for 
any period of time.  

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, the evidence does not support a higher than 40 
percent rating for intervertebral disc syndrome based on the 
number of incapacitating episodes under the amended disc 
regulations.

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that the evidence does not support a higher rating at this 
time.  

First, the veteran's chronic orthopedic manifestations are 
currently represented by essentially normal range of motion 
of the lumbar spine.  Under the amended General Rating 
Formula, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  The veteran's current 
flexion (in May 2005 and May 2004 VA examinations) was 
reported as 90 degrees.  Even considering that he reported 
pain at 70 degrees, this evidence would warrant a 10 percent 
rating but no more.  

Moreover, his combined range of motion of the thoracolumbar 
spine was 190 degrees in May 2005, and 240 in May 2004.  A 
20 percent rating requires a combined range of motion of not 
greater than 120 degrees.  Even at its most limited, the 
combined range of motion does not support a higher than 10 
percent rating under the General Rating Formula.  Further, 
the veteran's gait has consistently been reported as normal, 
and the evidence does not show an abnormal spinal contour.  

In sum, considering only the veteran's chronic orthopedic 
manifestations, the evidence supports no greater than a 10 
percent rating.  

The most recent neurological manifestations of the veteran's 
intervertebral disc syndrome include findings of diminished 
sensory examination, but normal muscle strength, normal 
reflexes, no atrophy, and the examiner noted that there was 
no additional limitation by pain, fatigue, weakness, and 
lack of endurance on repetitive movement.  While the veteran 
reported pain, the evidence does not show additional 
neurological dysfunction, such as loss of bladder control, 
etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 
8520), the Board finds that such symptoms are compatible 
with a "moderate" rating.  In essence, the veteran's 
neurological manifestation is pain.  While significant, 
beyond that subjective complaint, the evidence shows a 
normal motor examination, normal reflexes, and no other 
organic neurological changes such as muscular atrophy or 
trophic changes. 

As such, the Board finds that the neurological manifestation 
of lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory.  Under the provisions of 38 
C.F.R. § 4.124a, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Giving the veteran the "moderate" 
rating, a 20 percent rating is warranted for neurological 
manifestations under DC 8520.  

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 10 percent rating 
for his chronic orthopedic manifestation of limitation of 
lumbar spine motion and 20 percent for his chronic 
neurological manifestation of moderate neuropathy.  After 
combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to no greater than a 40 percent schedular 
rating.  Therefore, the Board finds that the evidence does 
not support a higher evaluation for a combined orthopedic or 
neurological evaluation under the amended regulations and 
the claim is denied.  

III.  Entitlement to a Rating in Excess of 10 Percent for 
GERD

The veteran contends, in essence, that his service-connected 
gastrointestinal disorder is worse than currently evaluated.    

As an initial matter, the Board notes that when a veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  In that respect, the RO determined that the 
veteran's GERD was analogous to hiatal hernia under DC 7346.  

Moreover, ratings under DCs 7301 to 7329, in pertinent part, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2005).

Therefore, in order to be assigned a higher than the current 
10 percent rating, the evidence must show:

?	persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health (DC 7346).  

Turning to the evidence of record, the Board notes that in a 
May 2002 VA examination, the veteran reported a 25-year 
history of GERD but denied hematemesis, melena, or bright red 
bleeding.  He was taking regular medication and had no 
disturbance of the circulatory system after meals, and no 
hypoglycemic reactions.  He denied diarrhea, constipation or 
abdominal pain and reported that his weight had been stable 
for the previous five years.  He denied a history of anemia.  
The clinical assessment was GERD.  

As noted above, a higher rating requires dysphagia 
(difficulty swallowing), pyrosis (burning sensation), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  While the veteran reported daily symptoms, there was 
no evidence of substernal, arm, or shoulder pain at the time 
of the examination.  Moreover, the evidence reflects that the 
veteran's weight was stable and that he had not had a 
deterioration in his over-all health picture.  As such, this 
evidence does not support a higher rating.

In a May 2004 VA examination, the veteran reported that he 
was on regular medication and related that the bitter taste 
in his mouth woke him up about once a week and he vomited 
about every three weeks.  The rest of the time, he was 
essentially asymptomatic.  He reported a 12 lb. weight loss 
due to "nerves."  Physical examination revealed that he 
weighed 184 lbs., essentially the same as his 1992 weight.  
The abdomen was soft, non-tender, with normal bowel sounds.  
The clinical assessment was normal gastrointestinal 
examination.

While the veteran reported weight loss, bitter taste at 
night, and occasional vomiting, the evidence does not show 
that his symptoms resulted in "considerable" impairment of 
his health.  As noted, his weight was essentially the same as 
two years previously, and he denied anemia, melena, or other 
symptoms consistent with deteriorating health.

Similarly, in the most recent VA examination dated in May 
2005, the veteran weighed 189 lbs., slightly higher than the 
previous examination.  He denied dysphasia, weight loss, 
hematemesis, melena, had a good appetite, and generally slept 
well at night without symptoms of reflux.  He was still on 
daily medication but it had been changed.  Physical 
examination revealed that he appeared reasonably healthy, and 
his abdomen was soft.  

It was reported that the veteran had sought treatment for an 
episode of chest pain the year before but a cardiac etiology 
had been ruled-out and it was thought that his chest pain was 
related to acid reflux.  The examiner noted that the veteran 
had recently undergone an upper GI series which showed 
reflux.  

Notwithstanding the need for regular medication for symptom 
relief and an episode of apparently gastrointestinal-related 
chest pain, the evidence does not show "considerable" 
impairment of health as evidenced by fairly stable weight and 
the absence of more severe symptoms (such as anemia, 
circulatory involvement after meals, and the like).  
Therefore, the evidence does not support a higher evaluation 
under DC 7346 at this time and the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2002, April 2004, and April 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the September 2002 SOC and 
February 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 2002, May 2004, 
and May 2005.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for PTSD, prior to May 12, 2004, is denied.

The claim for entitlement to a rating in excess of 70 percent 
for PTSD, since May 12, 2004, is denied.

A 40 percent disability rating, but no more, for degenerative 
disc disease, lumbar spine, is granted, subject to the law 
and regulations governing the payment of monetary benefits. 

The claim for entitlement to a rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD), is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for a genitourinary disorder, claimed as residuals 
of a UTI with kidney disorder and prostatitis, the Board 
finds that a remand is needed.

Service medical records reflect that the veteran was treated 
in December 1966 for what was initially thought to be a UTI.  
In a follow-up urology consultation, a military physician 
indicated that the veteran had a history of kidney disease 
four years previously but had refused an operation to remove 
his left kidney.  The diagnosis was possible kidney 
infection.  However, a hospital discharge summary reflected 
that the veteran's kidneys were normal and the ultimate 
diagnosis was acute prostatitis.  

In a May 2002 VA examination, the veteran asserted that he 
had experienced UTIs every two years since military 
discharge.  In an October 2002 appeal, he indicated that he 
had been treated by Dr. James Hugh (Hughes?) in Beaumont, 
Texas.  However, it does not appear that an attempt was made 
to obtain those records.  

Moreover, at the time of the last VA examination, it does not 
appear that the service medical records or private treatment 
records were available to the VA examiner at the time of the 
examination.  Given that the veteran had complaints 
associated with UTI, kidney infection, and/or prostatitis 
during active duty, it is imperative that the examiner have 
the claims file for review prior to rendering a decision.  As 
such, the issue is remanded for a current examination.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  If the appropriate releases are 
received from the veteran, obtain medical 
records from Dr. James Hugh (Hughes?) in 
Beaumont, Texas.

2.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his current 
genitourinary complaints and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  In responding to 
these questions, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	Does the medical evidence of record 
reflect that the veteran has a current 
diagnosis(es) related to a urinary 
tract infection, kidney infection, or 
prostatitis?
*	If a current disability is shown, does 
the record establish that it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's current 
complaints had their onset during 
service or are in any other way 
causally related to service?
*	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


